Case 4:19-cv-00147-ALM Document 105 Filed 05/29/20 Page 1 of 2 PageID #: 1311



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


FROSTINE NEWBERRY, an individual,         §
RICHARD NEWBERRY, an individual,          §
                                           §
                  Plaintiffs,              §
                                           §               CIVIL ACTION NO. 4:19-cv-147
v.                                         §
                                           §               JUDGE: AMOS MAZZANT
ROSA LOPEZ, doing business as A&R         §
RENT-A-FENCE,                             §
                                           §
                  Defendant.              §
__________________________________________

                      NOTICE OF APPEARANCE OF CO-COUNSEL

TO:    The Clerk of the Court and all parties of record:

       COMES NOW, Donald H. Flanary and files his Notice of Appearance as co-counsel with

Mark F. Underwood of Underwood Law Office, Inc. on behalf of Plaintiffs Frostine Newberry and

Richard Newberry.


                                             Respectfully Submitted,

                                             /s/Donald H. Flanary, Jr.
                                             Donald S. Flanary
                                             Texas State Bar No. 07109300
                                             6800 Weiskoff Avenue
                                             McKinney, TX 75080
                                             Telephone: (214) 762-0767
                                             E-mail: dhflanary@gmail.com
Case 4:19-cv-00147-ALM Document 105 Filed 05/29/20 Page 2 of 2 PageID #: 1312



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of May, 2020, a true and correct copy of the foregoing

document has been forwarded to all counsel of record in this cause pursuant to and in accordance

with the Federal Rules of Civil Procedure.



                                             /s/Donald H. Flanary, Jr.
                                             Donald H. Flanary
